The judgment of the court was pronounced by
Slidell, J.
Some of the proceedings in this case are loose and irregular; but we find, upon a consideration of them as a whole, nothing to satisfy us that the defendant has not had a full and fair opportunity to make his defence. We have therefore considered it our duty to determine the cause on the merits.
The suit was upon promissory notes of the defendant, and he pleaded various claims in compensation. These were allowed by the court. It was objected by the plaintiff in the court below, and is now urged here, that the claims set up by the defendant were unliquidated. We think the court did not- err iu sustaining them. It is true they were originally unliquidated ; but they became liquidated by the plaintiff’s acknowledgment of their correctness, and his express promise to pay. Nor is it a valid objection to the compensation that the plaintiff’s demand is evidenced by a written instrument, and the claims pleaded by the defendant rest upon parol evidence of an acknowledgment and promise to pay. C. C. 2205. Reynaud v. His Creditors, 4 R. R. 514. Pothier on Obligations, No. 592.
The judgment of the district court is therefore affirmed, with costs.*

 The Hon. Isaac T. Preston having taken Ms seat as successor to Hon. George R. King, resigned, the court thereafter was composed of four judges.